Title: From David Humphreys to Michael Jackson, Sr., 7 June 1783
From: Humphreys, David
To: Jackson, Michael, Sr.


                  
                     Sir
                     Head Quarters June 7th 1783
                     
                  
                  In order to carry the Arrangements resulting from the Resolution of Congress of the 26th of May into execution, it is His Excellency the Commander in Chief’s pleasure that you should return to the Army immediately with the Men of the Regt who were, inlisted for the War, and such proportionable number of Officers as are to be furloughed under the Act—it will also be necessary for your Adjt to be in Camp to register the furloughs.
                  Before you leave the remainder of the Regt on the Lines it will likewise be expedient for you to ascertain which of the Officers of the Regt will choose to remain in service with the Corps which will be formed from the three Years Men—without this information it will be difficult if not impossible to make the Arrangements complete.  I am Sir &c.
                  
                     D. Humphrys
                     
                  
               